DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

52. (Currently Amended) An electromagnetic machine comprising: an axle; 4830-1879-6016 1Page 5 of 12069223-000012US00a coil assembly coupled to the axle, the coil assembly including a core and a coil wrapped around the core; a first set of magnets coupled to the axle such that the first set of magnets is positioned adjacent to the coil assembly; and at least one electrical energy storage device disposed adjacent to the first set of magnets, the at least one electrical energy storage device including: a housing having a first end portion, a second end portion opposing the first end portion, a first side portion, and a second side portion opposing the first side portion; a first electrode disposed in the housing adjacent to the first side portion; a second electrode disposed in the housing adjacent to the second side portion; an electrolyte mixture disposed in the housing between the first electrode and the second electrode, the electrolyte mixture containing a plurality of ions, the plurality of ions including a first type of ion having a first density and a second type of ion having a second density that is less than the first density, wherein the electromagnetic machine is configured to rotate about an axis of rotation that is perpendicular to an axis extending between the first electrode and the second electrode.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-4, 7, 14, 18-19, 29, 34, 43-44, 52, 61-62, and 90-100 remain allowed for the reasons set forth in the Notice of Allowance mailed 28 July 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848